Title: To George Washington from William Gordon, 2–5 March 1778
From: Gordon, William
To: Washington, George



My dear friend,
Jamaica Plain [Mass.] March 2[–5]. 1778

I wrote you by the Baron De Steuben, & by an express that went from Genl Heath. In the last I mentioned Mr Hancock. Do not find out in any way whatsoever, that he hath concerned himself at all about the late subject of conversation: & expect from circumstances that the scheme of changing is dropt, from observing that the voice of the public is against it. There were a few hints also upon the head of treachery in a certain department. And if you have never recd any prior intimation, you will be thankful to me for taking the liberty of saying, that tho’ no one does or can suspect you, yet it is thought that you have some treacherous person about you, that betrays you & our affairs to the enemy. It is more than a twelve month back since I heard it from a gentleman very conversant with the army, tho’ not belonging to it, a native of Pensylvania⟨.⟩ I could not bring my heart to write to you, upon the subject, it being a matter of so delicate a nature. But having heard the like lately from one of considerable note & well known to your Excellency, I cannot in faithfulness be longer silent. Jealousy has fixed upon the late Col. now Genl Joseph Reed Esqr. Should he be that thorough paced lawyer, you may possibly, my dear Sir, by laying circumstances together—his endeavours to acquaint himself with your sentiments, designs & other secrets—with many other particulars that may occur—be able to satisfy yourself, s⟨o⟩ as to gain an opportunity of detecting

him. I remember that when he returnd to Philadelphia after his first coming with your Excellency t⟨o⟩ Cambridge, he wrote you a long letter of a very discouraging cast, which was judged by some of your friends to be the effects of great imprudence. I know that, before the commencement of hostilities, he was a writer in the Philadelphia papers, but concealed it from all his connexions in that ⟨qua⟩rter, which makes me conjecture that he was none of the heartiest on the side of liberty. But what I lay the most stress upon is, conversation that passed between him & an officer of rank when you was in the neighbourhood of Haerlem. They were riding in company; & the officer talked with him freely upon his conduct in exclaiming so against & reproaching the New England troops & told him that he took the readiest method to break the army into pieces. He answered, the sooner it was disbanded the better. What did he think that we should stand it against G. Britain! We could not do it. They would be too much for us. Many things to this purpose he said in his conversation to the officer, who from the strong complexion of his discourse, from that time put him down in his own thoughts as being no very true friend to the cause. Should you think proper to ask him whethe⟨r⟩ he ever said any thing of this kind in the neighbourhood of the heights of Haerlem, I have the officer’s consent to give you his name, who is a gentleman of veracity & courage, & not to be intimidated. Should Genl Reed have left the army to sit in Congress, I shall be fearful whether his real or pretended prejudices against the New Englanders will not operate there to the producing more hurtful divisions than what were occasioned by them in the army. He either means ill or knows to little of human nature, that he is not well qualified for conducting to public advantage, in a body composed of persons drawn from the several united States, having their peculiar manners & different modes & sentiments, owing to education & the circumstances of the people where they lived. Thought it was acknowledged that you discouraged the reflections cast upon the New Englanders, yet such was the manner in which they were abused by Colo. Reed when Adjutant General, that the disaffection between the southern & northern troops in consequence of it, got to that height, that those of Pensylvania & New England would as soon have fought each other as the enemy. The Field Officer from whom I had my information had never been ill-treated by him, but declared that had he been used by him as others, he would have been the death of him. I would humbly recommend it to your Excellency’s consideration, how far Genl Reed, when his conduct has been so partial & prejudicial, & he appears to be more formed for dividing than uniting, is worthy of your confidence, whatever assurances you may have of his integrity.
Mar. 3. When at Boston yesterday was informed that a couple of men

from the neighbourhood of Dartmouth went upon Rhode Island got the counte⟨r⟩sign, mixed with the people unsuspected, learnt that Ld Howe had sent home all the women & children with the invalids, & that the troops were to b⟨e⟩ ready to embark by the 20th inst., to go & join Genl Howe at Philadelphia. Mentioned it to Mr. Mersereau & desired, that as an express was sent off from Genl Heath’s to day for your Excellency, he would take care th⟨at⟩ you was inform’d of it. This proposed movement looks as tho’ ⟨it was⟩ the intention of the enemy to collect their whole force together, bef⟨ore new recr⟩uits can reach you. Am much afraid, that this State will fail y⟨ou⟩ both in time & numbers. Unless our public affairs are conducted with ⟨mutilated⟩ disinterestedness, I cannot conceive how we shall be able to make a stand much longer against the enemy, if no change in En⟨gland’s po⟩licy prevents their bending their whole force against us: I sent you a long letter the last thursday in answer to your favour of Jany 23d. And from that greatness of mind which shewed itself in yours, was induced to communicate certain paragraphs out of letters I had seen, which otherwise the tenderness of friendship would have prevented. I observed to you that they were not wrote by any military man, & should have added nor by any one of the Congress.
Mar. 5. The present morning reminds me of the glorious manoeuvre of your Excellency’s, this time two years, which will be handed down to posterity from age to age. I must congratulate you afresh on the honours of that day. Wish you had equal advantages to what you then enjoyed for driving the enemy from Philadelphia. But it is Omnipotence only that can work without means. I hope to see Col. Marshall in town to day. Mrs. Gordon is so disinclined to parting, that I believe she must remain upon the Continent & take her chance. The Americans act too much by fits & starts; I hope before matters are become irremediable they will give into some spirited exertions that with the blessing of God will prove our deliverance. Col. Quincy charged me to present his respectful compliments to you. Mrs Gordon joins me in the like to self & Lady. I trust that I shall ever be mindful of you, & pray that besides seeing the salvation of the country, you may see the salv. of the Lord to your own eternal happiness. I am with sincerest esteem & affectionate regards your real friend & most humble servant

William Gordon


Respects to Mess[r]s Harrison & Gibbs

